DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to Claim 1, the limitation states “calculate at least two measurements for each physical quantity based on said measurement data”.  It is unclear if this limitation is a calculation, or if the limitation is simply obtaining/collecting two separate measurement values, of the same nomenclature, from the same measurement device or if the limitation is simply obtaining/collecting one measurement value, of the same nomenclature, from the two separate measurement devices.  Claims 7, 13 are rejected for similar reasons.

Claims 2-6, 8-12 are rejected as for being dependent on parent claims 1, 7, 13.

NOTE:  Further search and consideration is needed once claim language is clear and definite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites wherein the measurement data from each measuring device are each characterized by a plurality of respective measuring characteristics; calculate at least two measurements for each physical quantity based on said measurement data; and further configured to select a best measurement for each physical quantity based on said measuring characteristics [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-6 recite(s) wherein the data processing arrangement is provided with at least one data selection strategy for each physical quantity, the best measurement for each physical quantity being selected on the basis of the respective data selection strategy and on the basis of the plurality of measuring characteristics.  wherein each data selection strategy comprises at least one routine for selecting the best measurement of the respective physical quantity according to the measurement characteristics of the measurement data relating to said physical quantity.  wherein at least one measurement of at least one physical quantity is based on a combination of measurement data from at least two measuring devices.  wherein at least one measurement of at least one physical quantity is based on measurement data from a single measuring devic [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 7 recites the measurement data being characterized by a plurality of respective measuring characteristics; calculating at least two measurements for each physical quantity based on said measurement data, each measurement being characterized by a respective plurality of measuring characteristics; selecting a best measurement among said at least two measurements based on the pluralities of measuring characteristics of said at least two measurements [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 7, Claim(s) 8-12 recite(s) wherein the step of selecting the best measurement for each physical quantity comprises the steps of: providing a data selection strategy for each physical quantity, said selection strategy identifying which one of said plurality of measuring characteristics of said measurements is used to select the best measurement; and selecting the best measurement for each physical quantity among said at least 3Intl. App. No. PCT/EP2018/060024 Attorney Docket No. 19836M-021501 two measurements using the respective measuring characteristic identified by the selection strategy.  wherein each data selection strategy comprises at least one routine for selecting the best measurement of the respective physical quantity according to the measurement characteristics of the measurement data relating to said physical quantity.  wherein at least one measurement of at least one physical quantity is based on a combination of measurement data from at least two measuring devices.  wherein at least one measurement of at least one physical quantity is based on measurement data from a single measuring device.  comprising the steps of automatically detecting a status change of the electronic measuring devices; and re-determining the best measurement for at least one of said physical quantities when the status of at least one of said electronic measuring devices change [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 13 recites calculating at least two measurements for each physical quantity, based on said measurement data, each measurement being characterized by a respective plurality of measuring characteristics; providing a data selection strategy for each physical quantity, said selection strategy identifying which one of said plurality of measuring characteristics Attorney Docket No. 19836M-021501used to select the best measurement; and selecting a best measurement for each physical quantity using the respective measuring characteristic identified by the selection strategy [Mathematical Concepts – mathematical relationships; mathematical formulas or .
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a data processing arrangement, configured to);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. provide measurement data of a set of physical quantities; collecting measurement data of a set of physical quantities by means of electronic measuring devices; collecting measurement data of a set of physical quantities;); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. a plurality of electronic measuring devices adapted to provide measurement data of a set of physical quantities;). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a plurality of electronic measuring devices; a data processing arrangement; Examiner interprets a system comprising generic measuring devices and generic computer components is well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality.  See cited references for additional evidence.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GRAMMATIKAKIS ET AL. (US 2014/0278332) (hereinafter “GRAMMATIKAKIS”) in view of MAZL ET AL. (MAZL ET AL., SENSORFURSION FOR INERTIAL NAVIGATION FO TRAINS IN GPS-DARK AREAS, IEEE, PG. 345-350, 2003) (hereinafter “MAZL”).

Claim 1, GRAMMATIKAKIS teaches:
a plurality of electronic measuring devices adapted to provide measurement data of a set of physical quantities; wherein the measurement data from each measuring device are each characterized by a plurality of respective measuring characteristics (See Fig.3 sensor(s), Measurement Equipment, Server(s), Database(s), Gateway, Communication Network, PAC or Datalogger); 
a data processing arrangement (See Fig.3 sensor(s), Measurement Equipment, Server(s), Database(s), Gateway, Communication Network, PAC or Datalogger), 
However GRAMMATIKAKIS is silent to the language of:
configured to calculate at least two measurements for each physical quantity based on said measurement data; and further configured to select a best measurement for each physical quantity based on said measuring characteristics.
MAZL further teaches:
configured to calculate at least two measurements for each physical quantity based on said measurement data; and further configured to select a best measurement for each physical quantity based on said measuring characteristics (See Pg. 348 Sec. 4).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify GRAMMATIKAKIS to include configured to calculate at least two measurements for each physical quantity based on said measurement data; and further configured to select a best measurement for each physical quantity based on said measuring characteristics.
One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.

With respect to Claim 2, MAZL further teaches:
wherein 
the data processing arrangement is provided with at least one data selection strategy for each physical quantity, the best measurement for each physical quantity being selected on the basis of the respective data selection strategy and on the basis of the plurality of measuring characteristics (See Pg. 348 Sec. 4).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify GRAMMATIKAKIS to include wherein the data processing arrangement is provided with at least one data selection strategy for each physical quantity, the best measurement for each physical quantity being selected on the basis of the respective data selection strategy and on the basis of the plurality of measuring characteristics.
One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.  

With respect to Claims 3, 9, MAZL further teaches:
wherein 
each data selection strategy comprises at least one routine for selecting the best measurement of the respective physical quantity according to the measurement characteristics of the measurement data relating to said physical quantity (See Pg. 348 Sec. 4).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify GRAMMATIKAKIS to include wherein each data selection strategy comprises at least one routine for selecting the best measurement of the 
One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.  

With respect to Claims 4, 10, MAZL further teaches:
wherein 
at least one measurement of at least one physical quantity is based on a combination of measurement data from at least two measuring devices (See Pg. 348 Sec. 4).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify GRAMMATIKAKIS to include wherein at least one measurement of at least one physical quantity is based on a combination of measurement data from at least two measuring devices.
One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.  

With respect to Claims 5, 11, MAZL further teaches:
wherein 
at least one measurement of at least one physical quantity is based on measurement data from a single measuring device (See Pg. 348 Sec. 4).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify GRAMMATIKAKIS to include wherein at least 
One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.  

With respect to Claim 6, MAZL further teaches:
wherein 
the data processing arrangement is adapted to dynamically detect a status change of the electronic measuring devices and to re-determine the best measurement for at least one of said physical quantities when the status of at least one of said electronic measuring devices changes (See Pg. 348 Sec. 4).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify GRAMMATIKAKIS to include wherein the data processing arrangement is adapted to dynamically detect a status change of the electronic measuring devices and to re-determine the best measurement for at least one of said physical quantities when the status of at least one of said electronic measuring devices changes.
One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.  

With respect to Claim 7, GRAMMATIKAKIS teaches:
collecting measurement data of a set of physical quantities by means of electronic measuring devices, the measurement data being characterized by a plurality of respective See Fig.3 sensor(s), Measurement Equipment, Server(s), Database(s), Gateway, Communication Network, PAC or Datalogger);
However GRAMMATIKAKIS is silent to the language of:
calculating at least two measurements for each physical quantity based on said measurement data, each measurement being characterized by a respective plurality of measuring characteristics; selecting a best measurement among said at least two measurements based on the pluralities of measuring characteristics of said at least two measurements.
MAZL further teaches:
calculating at least two measurements for each physical quantity based on said measurement data, each measurement being characterized by a respective plurality of measuring characteristics; selecting a best measurement among said at least two measurements based on the pluralities of measuring characteristics of said at least two measurements (See Pg. 348 Sec. 4).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify GRAMMATIKAKIS to include calculating at least two measurements for each physical quantity based on said measurement data, each measurement being characterized by a respective plurality of measuring characteristics; selecting a best measurement among said at least two measurements based on the pluralities of measuring characteristics of said at least two measurements.
One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.

With respect to Claim 8, MAZL further teaches:
See Pg. 348 Sec. 4).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify GRAMMATIKAKIS to include wherein the step of selecting the best measurement for each physical quantity comprises the steps of: providing a data selection strategy for each physical quantity, said selection strategy identifying which one of said plurality of measuring characteristics of said measurements is used to select the best measurement; and selecting the best measurement for each physical quantity among said at least 3Intl. App. No. PCT/EP2018/060024Attorney Docket No. 19836M-021501two measurements using the respective measuring characteristic identified by the selection strategy.
One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.  

With respect to Claim 12, MAZL further teaches:
comprising the steps of 
automatically detecting a status change of the electronic measuring devices; and re-determining the best measurement for at least one of said physical quantities when the status of at least one of said electronic measuring devices changes (See Pg. 348 Sec. 4).

One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.  

With respect to Claim 13, GRAMMATIKAKIS teaches:
collecting measurement data of a set of physical quantities (See Fig.3 sensor(s), Measurement Equipment, Server(s), Database(s), Gateway, Communication Network, PAC or Datalogger);
However GRAMMATIKAKIS is silent to the language of:
calculating at least two measurements for each physical quantity, based on said measurement data, each measurement being characterized by a respective plurality of measuring characteristics; providing a data selection strategy for each physical quantity, said selection strategy identifying which one of said plurality of measuring characteristics Attorney Docket No. 19836M-021501used to select the best measurement; and selecting a best measurement for each physical quantity using the respective measuring characteristic identified by the selection strategy.
MAZL further teaches:
calculating at least two measurements for each physical quantity, based on said measurement data, each measurement being characterized by a respective plurality of measuring characteristics; providing a data selection strategy for each physical quantity, said selection See Pg. 348 Sec. 4).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify GRAMMATIKAKIS to include calculating at least two measurements for each physical quantity, based on said measurement data, each measurement being characterized by a respective plurality of measuring characteristics; providing a data selection strategy for each physical quantity, said selection strategy identifying which one of said plurality of measuring characteristics Attorney Docket No. 19836M-021501used to select the best measurement; and selecting a best measurement for each physical quantity using the respective measuring characteristic identified by the selection strategy.
One of ordinary skill in the art would have been motivated to modify GRAMMATIKAKIS because it would be beneficial to improve data fusion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TEICHMANN ET AL. (US 8,659,186) teaches METHODS AND SYSTEMS FOR CONTROLLING A POWER CONVERSION;
SAWYER ET AL. (US 8,452,461) teaches CONTROL SYSTEM FOR PHOTOVOLTAIC POWER PLANT;

BOTARELLI ET AL. (US 2016/0292046) teaches METHOD AND SYSTEM FOR COHERENT AGGREGATION AND SYNCHRONIZATION OF GATHERED DATA FROM SPREAD DEVICES;
RAMACHANDRAN ET AL. (US 2017/0176505) teaches TIME INTERVAL PRODUCTION MEASUREMENT AND ENERGY STORAGE PERFORMANCE ANALYSITICS N RENEWABLE DC ENERGY SYSTEMS;
KOUNO ET AL. (US 2017/0170781) teaches DIAGNOSIS SYSTEM AND DIAGNOSIS METHOD FOR PHOTOVOLTAIC POWER GENERATION SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864